EXHIBIT 10.1




SEVENTH AMENDMENT TO LEASE AGREEMENT


THIS SEVENTH AMENDMENT TO LEASE AGREEMENT ("this Seventh Amendment") is dated as
of June 30, 2015 ("Effective Date"), by and between ARE-708 QUINCE ORCHARD, LLC,
a Delaware limited liability company, having an address at 385 E. Colorado
Blvd., Suite 299, Pasadena, California 91101 ("Landlord"), and OPGEN, INC., a
Delaware corporation, having an address at Suite 220, 708 Quince Orchard Road,
Gaithersburg, Maryland  20878 ("Tenant").


RECITALS


A.        Landlord and Tenant have entered into that certain Lease Agreement
("Original Lease") dated as of June 30, 2008, as amended by a First Amendment to
Lease dated as of April 4, 2011 ("First Amendment"), a Second Amendment to Lease
Agreement dated as of August 15, 2012 ("Second Amendment"), a Third Amendment to
Lease Agreement dated as of December 30, 2013 ("Third Amendment"), a Fourth
Amendment to Lease Agreement dated as of March 21, 2014 ("Fourth Amendment"), a
Fifth Amendment to Lease Agreement dated as of March 20, 2015 ("Fifth
Amendment"), and a Sixth Amendment to Lease Agreement (And Amendment to
Reimbursement Agreement) dated as of April 30, 2015 ("Sixth Amendment"; the
Original Lease, the First Amendment, the Second Amendment, the Third Amendment,
the Fourth Amendment, the Fifth Amendment, and the Sixth Amendment are
hereinafter collectively referred to as the "Lease"), wherein Landlord leased to
Tenant certain premises located on the first and second floors of the building
located at 708 Quince Orchard Road, Gaithersburg, Maryland  20878, as more
particularly described in the Lease, and consisting of approximately 18,931
rentable square feet ("Original Premises").


B.        Landlord and Tenant desire to amend the Lease, among other things, to
increase the area of the Original Premises by adding approximately 2,008
rentable square feet of space (measured in accordance with the 1996 Standard
Method of Measuring Floor Area in Office Buildings as adopted by the Building
Owners and Managers Association (ANSI/BOMA Z65.1-1996)) located on the second
floor of the Building ("2015 Expansion Premises"; the Original Premises and the
2015 Expansion Premises are hereinafter collectively referred to as the
"Premises") as shown on Exhibit A attached hereto as the "Available Space."

 
AGREEMENT


Now, therefore, the parties hereto agree that the Lease is amended as follows:


1.            Expansion Premises.  Effective as of the 2015 Expansion Premises
Commencement Date (as defined below), (a) the Original Premises shall be
expanded to include the 2015 Expansion Premises so that the Premises contains
approximately 20,939 rentable square feet, and (b) Exhibit A to this Seventh
Amendment, which depicts the 2015 Expansion Premises, hereby supplements Exhibit
A to the Lease.  The Term of the Lease for the Expansion Premises shall be the
period beginning on the 2015 Expansion Premises Commencement Date and ending,
unless earlier terminated in accordance with the terms and conditions of the
Lease, on January 31, 2021 ("Expansion Premises Term").
 
 
1

--------------------------------------------------------------------------------

 
 



a. For purposes of this Seventh Amendment, "2015 Expansion Premises Commencement
Date" means July 1, 2015 or such later date that Landlord is able to (i) deliver
possession of the 2015 Expansion Premises to Tenant free and clear of the
Current Tenant (as defined below) and (ii) complete the 2015 Expansion Premises
Work (as defined below), subject to minor punchlist items.




b. Tenant acknowledges that the 2015 Expansion Premises is currently leased to
Ideal Innovations Incorporated ("Current Tenant"), which lease is scheduled to
expire on June 30, 2015.  Landlord makes no guaranty, representation, or
assurance that Current Tenant will vacate the 2015 Expansion Premises by June
30, 2015.



2.            Base Rent for 2015 Expansion Premises.  Commencing on the 2015
Expansion Premises Commencement Date, Base Rent for the Premises shall be
payable at the rate of $4,434.33 per month and shall thereafter be increased on
each anniversary of the 2015 Expansion Premises Commencement Date by multiplying
the Base Rent payable for the 2015 Expansion Premises immediately before such
date by the Rent Adjustment Percentage and adding the resulting amount to the
Base Rent payable for the 2015 Expansion Premises immediately before such date. 
Base Rent for the 2015 Expansion Premises, as so adjusted, shall thereafter be
due as provided in the Lease.


3.            Changes to Basic Lease Provisions.  Effective as of the 2015
Expansion Premises Commencement Date, the following amendments are hereby made
to the definitions contained in the Basic Lease Provisions:



a. The defined term "Premises" shall be deleted in its entirety and replaced
with the following:




"Premises: That portion of the Project, containing approximately 20,939 rentable
square feet, as determined by Landlord, located on the second floor of the
Building as shown as the (a) cross-hatched area on Exhibit A-3 to the Fifth
Amendment to Lease Agreement ("Fifth Amendment") between Landlord and Tenant,
and (b) area designated "Available Space" on Exhibit A to the Seventh Amendment
to Lease Agreement between Landlord and Tenant ("Seventh Amendment")."



b.      The defined term "Rentable Area of the Premises" shall mean
approximately 20,939 rentable square feet.


c.      The defined term "Tenant's Share of Operating Expenses" shall mean
42.20%.


4.           2015 Expansion Premises Work.  Before the 2015 Expansion Premises
Commencement Date and subject to Force Majeure Delays, Landlord shall, at its
expense, perform the following work within the 2015 Expansion Premises ("2015
Expansion Premises Work"):  (a) paint the walls with Building standard paint,
(b) strip and wax the vinyl covered tile floor, and (c) clean the 2015 Expansion
Premises.  To the extent there is any material damage or dents in the casework
located in the 2015 Expansion Premises as of the 2015 Expansion Premises
Commencement Date, Landlord shall promptly repair such damage or dents at its
expense.
 
 
2

--------------------------------------------------------------------------------

 
 

 
a.        Acceptance.  (i) Subject to the 2015 Expansion Premises Work, Tenant
shall accept the 2015 Expansion Premises in their condition as of the 2015
Expansion Premises Commencement Date; (ii) Landlord shall have no obligation for
any defects in the 2015 Expansion Premises, and (iii) Tenant's taking possession
of the 2015 Expansion Premises shall be conclusive evidence that Tenant accepts
the 2015 Expansion Premises and that the 2015 Expansion Premises were in good
condition at the time possession was taken.  Notwithstanding anything to the
contrary in this Seventh Amendment, Tenant shall have a period of 180 days after
the 2015 Expansion Premises Commencement Date to reasonably identify in writing
any latent defects in the mechanical, electrical and plumbing systems serving
the 2015 Expansion Premises.  For purposes of this Seventh Amendment, "latent
defects" means those material defects in such systems that could not have been
identified or discovered through a reasonable inspection of such systems
conducted by a qualified technician.  Landlord will, at its expense, promptly
repair such identified defects.


b.        No Representation or Warranty.  Tenant agrees and acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the 2015
Expansion Premises, and/or the suitability of the 2015 Expansion Premises for
the conduct of Tenant's business, and Tenant waives any implied warranty that
the 2015 Expansion Premises are suitable for the Permitted Use.  Tenant shall
use the 2015 Expansion Premises only for the Permitted Use under the Lease in
compliance with the provisions of Section 7 of the Lease.


c.        No Work.  Other than the 2015 Expansion Premises Work and correction
of latent defects (as defined in Section 4.a. above), Landlord shall have no
obligation to perform any work at the Building in connection with Tenant's
occupancy of the 2015 Expansion Premises or obtain any permits, approvals, or
entitlements related to Tenant's specific use of the 2015 Expansion Premises or
Tenant's business operations therein.
 
5.            Amended Definition of "Termination Fee."  As of the 2015 Expansion
Premises Commencement Date, the definition of "Termination Fee" set forth in the
second sentence of Section 43(c) is hereby deleted and replaced with the
following sentence:


For purposes of this Section, "Termination Fee" means an amount equal to the
unamortized amounts of (i) 2015 Landlord's Work (as defined in the Fifth
Amendment) and 2015 Expansion Premises Work (as defined in the Seventh
Amendment), (ii) the leasing commissions paid by Landlord in connection with the
Fifth Amendment and Seventh Amendment, and (iii) the Rental Abatement (as
defined in the Fifth Amendment).



6. Miscellaneous.



a.    Terms used in this Seventh Amendment and not otherwise defined shall have
the meanings ascribed to them in the Lease.


b.    This Seventh Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Seventh
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
 
 
3

--------------------------------------------------------------------------------

 
 

 
c.    This Seventh Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, members,
representatives, officers, directors, divisions, subsidiaries, affiliates,
assigns, heirs, successors in interest and shareholders.


d.    This Seventh Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Seventh Amendment attached thereto.


e.    Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, "Broker") in connection
with this Seventh Amendment and that no Broker brought about this transaction,
other than Scheer Partners, Inc. ("SPI").  SPI shall be paid by Landlord
pursuant to a separate agreement between Landlord and SPI.  Landlord and Tenant
each hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker (other than SPI) claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Seventh Amendment.


f.    Except as amended and/or modified by this Seventh Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Seventh Amendment.  In
the event of any conflict between the provisions of this Seventh Amendment and
the provisions of the Lease, the provisions of this Seventh Amendment shall
prevail.  Regardless of whether specifically amended by this Seventh Amendment,
all of the terms and provisions of the Lease are hereby amended to the extent
necessary to give effect to the purpose and intent of this Seventh Amendment.


[Signatures on Next Page]
 
 
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment
under seal as of the day and year first above written.
 
 

 
TENANT:
 
OPGEN, INC.,
a Delaware corporation
         
 
By:
/s/ Timothy C. Dec                                                (SEAL)   Name:
Timothy C. Dec     Title: Chief Financial Officer          

 


 
 

 
LANDLORD:
 
ARE-708 QUINCE ORCHARD, LLC,
a Delaware limited liability company
         
 
By:
ARE-GP 708 Quince Orchard QRS CORP.,    
a Maryland corporation,
managing member                                      

 

  By: Jackie Clem  (SEAL)   Name: Jackie Clem     Title: Senior Vice President,
RE Legal Affairs  

 

 
 
 
 
 
5